[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                       FEBRUARY 25, 2008
                            No. 07-12218               THOMAS K. KAHN
                        Non-Argument Calendar               CLERK
                      ________________________

                 D. C. Docket No. 06-00460-CR-T-27-EAJ

UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellee,

                                versus

SERGIO MEDINA,

                                                      Defendant-Appellant.


                      ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                  _________________________

                          (February 25, 2008)
Before ANDERSON, BIRCH and HULL, Circuit Judges.

PER CURIAM:

      Sergio Medina appeals his 180-month sentence, imposed after he pled guilty

to one count of conspiracy to distribute and to possess with the intent to distribute

5 kilograms or more of cocaine, in accordance with 21 U.S.C. §§ 846 and

841(b)(1)(A)(ii). Medina argues that the district court erred by failing to award

him a reduction based on his minor role in the offense, pursuant to U.S.S.G.

§ 3B1.2 (Nov. 2006); that the district court violated his Sixth Amendment rights by

enhancing his sentence using a quantity of drugs that was not found by a jury or

admitted by him; and that the district court erred by failing to award him a two-

level safety-valve reduction, in conformity with U.S.S.G. §§ 5C1.2 and

2D1.1(b)(9). Based on a review of the record and the parties’ briefs, we discern no

reversible error, and AFFIRM Medina’s sentence.

                                I. BACKGROUND

      According to the Presentence Investigation Report (“PSI”), on 1 August

2006, police stopped a semi-tractor trailer in Texas and found over one million

dollars inside. The driver told the officers he was recruited by Medina to transport

cocaine to central Florida and return the proceeds to Medina in Arizona, and the

driver agreed to help the police by becoming a cooperating source (“CS”). On 8



                                           2
August 2006, Medina asked the CS to pick up drug proceeds in Florida from

Medina’s son-in-law, Julio Cesar Hernandez-Varela. On 12 August 2006, agents

observed Hernandez-Varela give the CS a suitcase which contained $126,000, and

the CS made a controlled delivery of the money to Medina in Arizona. Medina

called the CS on 4 October 2006 and asked him to pick up 15 bricks of cocaine

from Medina’s house the next day, which the CS did. Medina told the CS to pick

up nine more bricks of cocaine the day after that, which the CS did as well.

Medina then directed the CS to deliver the 24 kilograms of cocaine to

Hernandez-Varela in Florida. On 12 October 2006 the CS delivered 21 kilograms

of fake powder cocaine to Hernandez-Varela. Agents later arrested

Hernandez-Varela and Jose Olegario Rivas-Gastelum at a residence.

Hernandez-Varela agreed to cooperate with police and sold 24 kilograms of

cocaine on credit to Antonio Alls, who was subsequently arrested. After the

delivery to Hernandez-Varela in Florida, agents arrested Medina on 12 October

2006. Hernandez-Varela admitted in his plea agreement that he had previously

obtained cocaine from the CS, who had gotten it from Medina, and delivered it to

Alls. The investigative materials provided that the range of cocaine distributed by

Medina and Hernandez-Varela was between 50 and 150 kilograms. Medina pled

guilty, without a written plea agreement, to conspiracy to distribute and to possess



                                          3
with the intent to distribute five or more kilograms of cocaine.

      In preparing the PSI, the probation officer calculated a base offense level of

36 after finding that Medina was accountable for between 50 and 150 kilograms of

cocaine. U.S.S.G. § 2D1.1(c)(2). The probation officer increased the offense level

by three levels based on a finding that Medina was a manager and supervisor of a

criminal enterprise consisting of five or more individuals, applying U.S.S.G. §

3B1.1(b). Medina's offense level was then reduced by three levels for his

acceptance of responsibility under U.S.S.G. § 3E1.1. The probation officer did not

award Medina a minor-role or a safety-valve reduction. Medina’s final adjusted

offense level was 36 with a criminal history category of I, yielding a sentencing

range of 188 to 235 months of imprisonment. Medina did not object to the PSI.

      At the sentencing hearing, Medina objected to the three-level organizer

enhancement by arguing that only four individuals were identifiable – the CS, Alls,

Hernandez-Varela, and Rivas – and therefore, only the two-level organizer

enhancement in U.S.S.G. § 3B1.1(c) should be applied. R2 at 3-6. The prosecutor

replied, “I believe [Medina’s counsel] agrees with me, that the two-level

enhancement would be appropriate.” Id. at 4. When asked if he agreed with the

application of the two-level organizer enhancement, Medina's counsel responded,

“That is correct, Your Honor.” Id. Medina’s counsel acknowledged that Medina



                                          4
was responsible for involving Hernandez-Varela, and the CS, who was running

money and drugs between states, in the criminal enterprise. Id. at 11. The district

court sustained the objection and applied the two-level enhancement, pursuant to

U.S.S.G. § 3B1.1(c). R2 at 7. Medina offered no other objections to the PSI or to

its application of the Guidelines. The court found that the adjusted guideline range

was 168 to 210 months of imprisonment.

      After considering the advisory guideline range and the factors set out in 18

U.S.C. § 3553(a), the district court found that Medina had engaged in cocaine

trafficking, and that, in a broader context, his “involvement [was] as serious if not

more serious than anyone else’s in the chain of the importation.” R2 at 18. The

district court concluded that Medina’s crime was “a serious offense,” and that the

“quantity of cocaine involved [was] not insubstantial.” Id. at 16. Given the

severity of the offense, the court found that a sentence at the low end of the

guideline range was inadequate. The court sentenced Medina to 180 months of

imprisonment and 5 years of supervised release. After pronouncing the sentence,

the district court asked Medina if he had any objections to the sentence imposed or

the manner in which was pronounced, and Medina’s counsel replied “No, Your

Honor.” Id. at 22.




                                           5
                                  II. DISCUSSION

      Medina believes that the district court erred by: (A) failing to award him a

reduction based on his minor role in the offense, pursuant to U.S.S.G. § 3B1.2; (B)

violating his Sixth Amendment rights by enhancing his sentence with a quantity of

drugs that was not determined by a jury or admitted by him; and (C) neglecting to

award him a two-level safety-valve reduction, in conformity with U.S.S.G.

§§ 5C1.2 and 2D1.1(b)(9).

A. Minor-Role Reduction

      We review objections to sentence issues that are not raised at the district

court for plain error and can make corrections only if there is an error, that is plain,

and that affects substantial rights. United States v. Rodriguez, 398 F.3d 1291,

1298 (11th Cir. 2005). If these criteria are met, we have the discretion to correct

the error, and “should” correct the error if it “seriously affect[s] the fairness,

integrity or public reputation of judicial proceedings.” United States v. Olano, 507
U.S. 725, 736, 113 S. Ct. 1770, 1779 (1993) (citation omitted).

      Section 3B1.2 of the Guidelines permits a mitigating-role adjustment to the

guidelines range for a defendant who, as either a minimal or minor participant, is

substantially less culpable than the average participant. U.S.S.G. § 3B1.2,

comment. ( n.3(A)). A defendant bears the burden of establishing his role by a



                                            6
preponderance of the evidence. United States v. Rodriguez De Varon, 175 F.3d
930, 934 (11th Cir. 1999) (en banc). The district court’s determination concerning

a role adjustment is premised on a case-by-case factual inquiry. U.S.S.G. § 3B1.2,

comment. (n.3(C)). We accord the district court “considerable discretion” in

making this determination. United States v. Boyd, 291 F.3d 1274, 1278 (11th Cir.

2002).

         Under Rodriguez De Varon, the district court conducts a two-pronged

analysis of the defendant’s conduct to determine whether the defendant warrants a

minor-role reduction. First, “the district court must assess whether a defendant is a

minor or minimal participant in relation to the relevant conduct attributed to [him]

in calculating [his] base offense level.” Rodriguez De Varon, 175 F.3d at 941.

“Only if the defendant can establish that [he] played a relatively minor role in the

conduct for which [he] has already been held accountable – not a minor role in any

larger criminal conspiracy – should the district court grant a downward adjustment

for minor role in the offense.” Id. at 944. Next, the district court may assess a

defendant’s relative culpability vis-a-vis any other participants. Id.

         The record shows that Medina supplied and shipped large amounts of

cocaine across the country, and that his involvement was integral to the operation

of the conspiracy. Beyond directing the shipping of the cocaine, Medina was also



                                           7
responsible for obtaining it from Mexico. Without Medina’s ability to procure

cocaine, the conspiracy could not have functioned. Therefore, the district court did

not plainly err by not awarding Medina a minor-role reduction. See Rodriguez De

Varon, 175 F.3d at 944.

B. Sixth Amendment Violation

      We review objections to sentencing issues not raised with the district court

for plain error. Rodriguez, 398 F.3d at 1298. “Any fact . . . which is necessary to

support a sentence exceeding the maximum authorized by the facts established by a

plea of guilty . . . must be admitted by the defendant or proved to a jury beyond a

reasonable doubt.” United States v. Booker, 543 U.S. 220, 244, 125 S. Ct. 738,

756 (2005). If a defendant does not object to a fact as recited in the PSI, the

defendant has admitted that fact. United States v. Gibson, 434 F.3d 1234, 1251

(11th Cir. 2006).

      Medina did not object to the quantity of drugs as proffered in the PSI,

thereby effectively admitting responsibility for that amount. The district court

committed no error, plain or otherwise, by calculating a guideline range based on

facts uncontested by Medina.

C. Safety-Valve Reduction

      The invited error doctrine precludes review of an error invited or induced by



                                           8
a party. United States v. Silvestri, 409 F.3d 1311, 1327 (11th Cir. 2005). Pursuant

to U.S.S.G. § 2D1.1(b)(9), a defendant may receive a two-level offense level

reduction if he satisfies the five criteria of the safety-valve provision, U.S.S.G.

§ 5C1.2. A defendant may qualify for safety-valve relief if, among other things,

“the defendant was not an organizer, leader, manager, or supervisor of others in the

offense.” U.S.S.G. § 5C1.2(a)(4). This excludes “a defendant who receives an

adjustment for an aggravating role under § 3B1.1.” U.S.S.G. § 5C1.2, comment.

(n.5); see also United States v. Rendon, 354 F.3d 1320, 1333 (11th Cir. 2003).

       At sentencing, Medina conceded deserving a two-level increase for his role

as an organizer and supervisor, pursuant to § 3B1.1(c). On appeal, he has not

challenged his enhancement under § 3B1.1(c). Because Medina invited the

sentencing enhancement, which is determinative of the safety-valve issue, we will

not review it. See Silvestri, 409 F.3d at 1327.

                                III. CONCLUSION

      Medina challenges the180-month sentence he received after pleading guilty

and then making no objections to the facts listed in the PSI during sentencing. As

we have explained, the district court did not err when it sentenced Medina.

Accordingly, the district court’s sentencing enhancements are AFFIRMED.




                                           9